IN THE

    SUPREME COURT OF THE STATE OF ARIZONA
                              IN DIVISION

                           RASEAN CLAYTON,
                            Plaintiff/Appellee,

                                    v.

                           KANYE WEST, ET AL.
                          Defendants/Appellants.

                         No. CV-20-0249-AP/EL
                              June 24, 2021


          Appeal from the Superior Court in Maricopa County
                The Honorable M. Scott McCoy, Judge
                        No. CV2020-010553
                            AFFIRMED


COUNSEL:

Mary R. O'Grady, Joseph N. Roth, Joshua D. Bendor, Osborn Maledon P.A.,
Phoenix, Attorneys for Rasean Clayton

Timothy J. Berg, Keith Miller, Fennemore Craig, P.C., Phoenix; and Timothy
A. La Sota, Timothy A. La Sota, PLC, Phoenix, Attorneys for Kanye West,
Donald Anglin, Kristin Anglin, Kelli Whitehead, Brittani Quale, William
Quale, Rachel Wallace-Sassarini, Patrick Wallace-Sassarini, Keith Gilbert,
Marilyn Tuck, Michele Vrabel, and Mark Renberg

Mark Brnovich, Arizona Attorney General, Kara M. Karlson, Assistant
Attorney General, Phoenix, Attorneys for Katie Hobbs, in her official
capacity as Arizona Secretary of State

Michael B. Whiting, Apache County Attorney, Joseph D. Young, Chief
Deputy County Attorney, St. Johns, Attorneys for Larry Noble, in his
official capacity as Apache County Recorder, and Apache County Board of
Supervisors
              RASEAN CLAYTON v. KANYE WEST, ET AL.
                       Opinion of the Court

Brian M. McIntyre, Cochise County Attorney, Christine J. Roberts, Deputy
County Attorney, Bisbee, Attorneys for David W. Stevens, in his official
capacity as Cochise County Recorder, and Cochise County Board of
Supervisors

William P. Ring, Coconino County Attorney, Rose Winkeler, Deputy
County Attorney, Flagstaff, Attorneys for Patty Hansen, in her official
capacity as Coconino County Recorder, and Coconino County Board of
Supervisors

Bradley D. Beauchamp, Gila County Attorney, Jefferson R. Dalton, Deputy
County Attorney, Civil Bureau Chief, Globe, Attorneys for Sadie Jo
Bingham, in her official capacity as Gila County Recorder, and Gila County
Board of Supervisors

Scott Bennett, Graham County Attorney, Safford, Attorney for Wendy John,
in her official capacity as Graham County Recorder, and Graham County
Board of Supervisors

Jeremy O. Ford, Greenlee County Attorney, Clifton, Attorney for Sharie
Milheiro, in her official capacity as Greenlee County Recorder, and
Greenlee County Board of Supervisors

Tony Rogers, La Paz County Attorney, Ryan N. Dooley, Chief Deputy
County Attorney, Parker, Attorneys for Richard Garcia, in his official
capacity as La Paz County Recorder, and La Paz County Board of
Supervisors

Allister Adel, Maricopa County Attorney, Joseph E. La Rue, Andrea
Cummings, Deputy County Attorneys, Phoenix, Attorneys for Stephen
Richer, in his official capacity as Maricopa County Recorder, and Maricopa
County Board of Supervisors

Matthew J. Smith, Mohave County Attorney, Ryan H. Esplin, Deputy Civil
County Attorney, Kingman, Attorneys for Kristi Blair, in her official
capacity as Mohave County Recorder, and Mohave County Board of
Supervisors




                                    2
              RASEAN CLAYTON v. KANYE WEST, ET AL.
                       Opinion of the Court

Brad Carlyon, Navajo County Attorney, Jason S. Moore, Deputy County
Attorney, Holbrook, Attorneys for Michael Sample, in his official capacity
as Navajo County Recorder, and Navajo County Board of Supervisors

Laura Winsky Conover, Pima County Attorney, Daniel Jurkowitz, Deputy
County Attorney, Tucson, Attorneys for Gabriella Cázares-Kelly, in her
official capacity as Pima County Recorder, and Pima County Board of
Supervisors

Kent Volkmer, Pinal County Attorney, Craig Cameron, Scott M. Johnson,
Allen Quist, Deputy County Attorneys, Florence, Attorneys for Virginia
Ross, in her official capacity as Pinal County Recorder, and Pinal County
Board of Supervisors

George E. Silva, Santa Cruz County Attorney, Kimberly J. Hunley, Chief
Civil Deputy County Attorney, Nogales, Attorneys for Suzanne “Suzie”
Sainz, in her official capacity as Santa Cruz County Recorder, and Santa
Cruz County Board of Supervisors

Sheila Polk, Yavapai County Attorney, Matthew Black, Deputy County
Attorney, Prescott, Attorneys for Leslie M. Hoffman, in her official capacity
as Yavapai County Recorder, and Yavapai County Board of Supervisors

Jon R. Smith, Yuma County Attorney, William J. Kerekes, Chief Civil
Deputy County Attorney, Yuma, Attorneys for Robyn Stallworth
Pouquette, in her official capacity as Yuma County Recorder, and Yuma
County Board of Supervisors

JUSTICE MONTGOMERY authored the opinion of the Court, in which,
VICE CHIEF JUSTICE TIMMER and JUSTICES BOLICK and LOPEZ joined.

JUSTICE MONTGOMERY, opinion of the Court:
¶1            Rasean Clayton filed an application for a temporary and
permanent injunction seeking to enjoin Kanye West and his presidential
electors from appearing on the general election ballot for president in 2020.

¶2            The trial court granted Clayton’s application, and West and
his electors appealed to this Court. Sitting in division, we found that the
presidential electors had failed to file the statement of interest required by

                                      3
              RASEAN CLAYTON v. KANYE WEST, ET AL.
                       Opinion of the Court

A.R.S. § 16-341(I). Consequently, the nomination petition signatures
submitted on their behalf were invalid, leaving West unable to qualify for
the ballot. We issued a decision order affirming the trial court’s ruling and
enjoining the Secretary of State (“the Secretary”), county boards of
supervisors, and county recorders from placing West and the electors on
the ballot for the November 3, 2020, general election and stated an opinion
would follow. This is that opinion, which sets forth our reasons.
                                      I.
¶3            Kanye West announced his intention to run for President of
the United States in July 2020 and sought to qualify for the ballot in Arizona
as an independent candidate. West was required to provide the Secretary
with a letter designating the names of his vice-presidential running mate
and his eleven presidential electors, a statement signed by each consenting
to their designation, and a nomination paper on behalf of each elector.
§ 16-341(J). Additionally, the electors were required to submit nomination
petitions containing the requisite number of signatures to qualify for the
ballot. A.R.S. § 16-341(C),(E), (F).

¶4            On August 24, paid circulators on behalf of West registered
with the Secretary’s office and began circulating nomination petitions. On
August 31, Clayton, a resident and qualified elector of Arizona, filed a
complaint for declaratory and injunctive relief to prevent West and his
electors from appearing on the ballot.         Clayton alleged two major
deficiencies with West’s effort. First, as registered Republicans, neither
West nor ten of his eleven electors could meet the requirements of
§ 16-341(A) to appear on the ballot. Second, none of the electors had filed
the statement of interest required by § 16-341(I) before the circulation of
nomination petitions, rendering all signatures collected invalid and subject
to challenge.

¶5           On September 2, West submitted his initial filing to the
Secretary, which included the letter designating his vice-presidential
candidate and eleven electors along with their signatures consenting to the
designation and their respective nomination papers. West also submitted
nomination petitions with 57,892 signatures for the electors and provided
notice that an additional 90,000 signatures would be filed by the
September 4 deadline, far more than the requisite 39,039 signatures.



                                      4
               RASEAN CLAYTON v. KANYE WEST, ET AL.
                        Opinion of the Court

¶6             The superior court heard argument on Clayton’s application
for temporary and permanent injunctive relief on September 3. The court
considered the likelihood of Clayton succeeding on the merits, the
possibility of irreparable injury if the court did not grant the injunction, the
balance of hardships, and whether public policy favored the requested
relief.

¶7             With respect to the merits, the court focused on the fact that
§ 16-341(A) is limited to “[a]ny qualified elector who is not a registered
member of a political party that is recognized pursuant to this title . . . .”
(Emphasis added).        Because West was a registered member of the
Republican Party in Wyoming, the court concluded he was therefore a
registered member of a recognized political party and thereby prohibited
from qualifying for the ballot as an independent candidate under § 16-341.
Accordingly, the court found Clayton had “a significant probability of
success on the merits.” The court also noted, without elaboration, that
“[t]he status of his presidential electors, too, is problematic.”

¶8             The court further found that Clayton had demonstrated the
possibility of irreparable injury given the pending ballot printing deadline
and the risk of a disqualified candidate appearing on the ballot. While
finding public policy “cut both ways,” the court ultimately concluded that
the balance of hardships favored Clayton and entered an order enjoining
the Secretary and county boards of supervisors from placing West and his
electors on the ballot for the general election. Additionally, the court
enjoined the Secretary from accepting nomination petitions for West’s
presidential electors that were “not preceded by statements of interest from
those electors.”

¶9            West appealed directly to this Court. We have jurisdiction
 pursuant to article 6, section 5(6) of the Arizona Constitution and A.R.S.
 § 16-351(A).
                                      II.
¶10            “We review a trial court’s grant of an injunction for an abuse
 of discretion,” Cheatham v. DiCiccio, 240 Ariz. 314, 317–18 ¶ 8 (2016), and
 we review issues of statutory interpretation de novo, State v. Christian, 205
 Ariz. 64, 66 ¶ 6 (2003).




                                       5
               RASEAN CLAYTON v. KANYE WEST, ET AL.
                        Opinion of the Court

                                      A.
¶11           We affirmed the trial court because the electors failed to
qualify for the ballot and not because § 16-341(A) precluded West’s
candidacy.      Planned Parenthood Ariz., Inc. v. Am. Ass'n of Pro-Life
Obstetricians & Gynecologists, 227 Ariz. 262, 270 ¶ 16 (App. 2011) (“[W]e are
obliged to affirm the trial court’s ruling if the result was legally correct for
any reason.” (quoting Gen. Elec. Cap. Corp. v. Osterkamp, 172 Ariz. 191, 193
(App. 1992))). Section 16-341(A) provides that “[a]ny qualified elector
who is not a registered member of a political party that is recognized
pursuant to this title may be nominated as a candidate for public office
otherwise than by primary election or by party committee pursuant to this
section.” This provision applies to independent presidential candidates
only if they are considered as “candidate[s] for public office” under this
provision.

¶12            We interpret “candidate for public office” in context. See
State of the Netherlands v. MD Helicopters, Inc., 250 Ariz. 235, 238 ¶ 8 (2020).
Section 16-341(A) is directed to “any qualified elector” who, in turn, is “[a]
person who is qualified to register to vote pursuant to § 16-101 and who is
properly registered to vote . . . .” A.R.S. § 16-121(A). To register to vote,
a person must be a resident of Arizona. A.R.S. § 16-101(A). Thus,
§ 16-341(A) applies only to Arizona registered voters. But our statutes do
not reflect an intent to limit qualifying for the ballot as an independent
presidential candidate to just Arizona residents.               Adopting that
interpretation would have the absurd result of precluding an independent
presidential candidate from an Arizona ballot who qualified to appear on
the ballot in other states. See France v. Indust. Comm’n of Ariz., ___ Ariz.
___, ___ ¶ 13, 481 P.3d 1162, 1165 (2021) (“[We] avoid construing a statute
in a manner that leads to an absurd result.”). Instead, in the case of
nominating an independent candidate for president, we interpret the
“public office” referenced in § 16-341(A) to be the office of presidential
elector, which avoids this absurdity and renders the provision inapplicable
to West.

¶13           The process by which a candidate for president is chosen
manifests this interpretation. Although voters mark their ballot for the
presidential candidate of their choice, that actually serves “as a vote for each
elector in the bracketed list next to the presidential and vice-presidential



                                       6
               RASEAN CLAYTON v. KANYE WEST, ET AL.
                        Opinion of the Court

candidates.” A.R.S. § 16-507(B). 1 Thus, § 16-341(A) necessarily applies
to the elector and not the candidate himself in the context of an independent
candidacy for president.
                                      B.
¶14           Although § 16-341(A) presents no obstacle to West’s efforts to
qualify for the ballot, the same cannot be said for § 16-341(I), which
disqualified his electors. Section 16-341(I) requires candidates for office
pursuant to § 16-341, such as presidential electors as discussed above, to file
statements of interest that contains their names; their political party, if any;
and the names of the office they seek “[n]ot later than the date of the first
petition signature on a nomination petition.” Further, “any nomination
petition signatures collected before the date the statement of interest is filed
are invalid and subject to challenge.” Id. (Emphasis added).

¶15           Nothing in the record established that any of the electors ever
filed a statement of interest. The signatures filed on September 2 were
therefore invalid. § 16-341(I). Absent the number of required signatures,
West’s electors failed to timely file nomination petitions to qualify for the
ballot. § 16-341(K). Thus, West did not present the Secretary with the
requisite number of qualified electors for placement on the ballot.
§ 16-341(J).
                                      C.
¶16            West nonetheless argued that the exemption created by
§ 16-341(I)(3), which provides that the statement of interest requirement
does not apply to “[c]andidates for president or vice president of the United
States,” must also apply to his presidential electors. According to West,
the exemption has no “force” if it applies to candidates and not their
electors because it is the electors who collect signatures and who will
appear on the ballot.       We are unpersuaded by West’s proffered
interpretation.

¶17        “When the text is clear and unambiguous, we apply the plain
meaning and our inquiry ends.” Butler L. Firm, PLC v. Higgins, 243 Ariz.

1 Electors then cast their electoral college votes for the candidate for
president and the candidate for vice president who jointly received the
highest number of votes. A.R.S. § 16-212(B); U.S. Const. amend. XII
(prescribing process by which electors cast votes for president and vice-
president).

                                       7
              RASEAN CLAYTON v. KANYE WEST, ET AL.
                       Opinion of the Court

456, 459 ¶ 7 (2018) (quoting State v. Burbey, 243 Ariz. 145, 147 ¶ 7 (2017)).
The exemptions from § 16-341(I)’s requirement to file a statement of interest
are explicitly limited to candidates for elected office for special taxing
districts established pursuant to specified chapters of Title 48, candidates
for precinct committeeman, and, as mentioned, candidates for president or
vice president. § 16-341(I)(1)–(3). The same statement of interest filing
requirement, and its exceptions, apply equally to candidates for public
office seeking nomination in a partisan primary or nonpartisan election and
candidates for president or vice president of the United States.
§ 16-311(H). Presidential electors are not exempt from filing the statement
of interest as required by § 16-341(I).
                                    III.
¶18            Given the dispositive effect of West’s electors’ failure to
qualify for the ballot, we do not address his other arguments regarding the
process for challenging nomination petitions, naming indispensable
parties, and the application of laches to plaintiffs. We affirm the trial
court’s order.




                                     8